DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 8/1/2022.  Claims 1-4, 9 and 10 are pending for consideration in this Office Action.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 5/24/2022, 6/1/2022 and 6/29/2022 were filed after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (KR101128574B1) in view of Eguchi et al. (US2015/0241076).

Regarding Claim 1, Moon teaches an air treatment system [fig 2] comprising: an air treatment unit [110] configured to apply predetermined treatment to air passing through the unit [0013]; 
a first supply fan unit [at least the assembly of fan 141, inlet 151, outlet 152 of blowing unit 150 at space 4] and a second supply fan unit [at least the assembly of fan 141, inlet 151, outlet 152 of blowing unit 150 at space 3] disposed separately from the air treatment unit and configured to send outdoor air from an outdoor space to the air treatment unit and send the outdoor air treated by the air treatment unit to an indoor space [0013; 0016]; 
a first supply air duct and a second supply air duct connected to the air treatment unit [110] and provided to guide the outdoor air treated by the air treatment unit and supplied to the indoor space [0013; 0016; Drawing I]; 
an exhaust fan unit [at least the assembly of fan 142, inlet 153, outlet 154 of blowing unit 150 at space 2] disposed separately from the air treatment unit [110] and configured to send indoor air from the indoor space to the air treatment unit and send the indoor air treated by the air treatment unit to the outdoor space [0013; 0016]; and 
a controller [170] configured to control the first supply fan unit, the second supply fan unit, and the exhaust fan unit [0015; 0016; fig 2], wherein the first supply fan unit is connected to the first supply air duct, and the second supply fan unit is connected to the second supply air duct [Drawing I], the first supply fan unit and the second supply fan unit each include a first fan [141; 0013; 0016] the exhaust fan unit includes a second fan [142; 0013; 0016];
and each of the first supply fan unit, the second supply fan unit and the exhaust fan unit comprise a casing [0016; 0017; fig 6; where an exploded view of a fan unit is shown.  One skilled in the art would recognize that with respect to supply fan 141 partition 156 provides one side of the casing and that housing 155 [having outlet 152 and inlet 151] provides the opposite side of the casing.  With respect to exhaust fan 142 partition 156 provides one side of the casing and housing 155 [having outlet 154 and inlet 153] provides the opposite side of the casing.  Thus, one skilled in the art would conclude that each of the fan units comprises a casing].
Moon does not teach where the first supply fan unit and the second supply fan unit each include a first fan having a variable rotation speed, and a first airflow volume detection detector configured to detect airflow volume of the first fan or airflow volume corresponding quantity as physical quantity corresponding to the airflow volume, and output a first detection value; 
the exhaust fan unit includes a second fan having a variable rotation speed, and a second airflow volume detection detector configured to detect airflow volume of the second fan or airflow volume corresponding quantity as physical quantity corresponding to the airflow volume, and output a second detection value; and 
the controller controls the rotation speed of the first fan in accordance with the first detection value in each of the first supply fan unit and the second supply fan unit, and controls the rotation speed of the second fan in accordance with the second detection value in the exhaust fan unit.
However, Eguchi teaches a ventilation device [0001] where a first supply fan unit includes a first fan [26] having a variable rotation speed [0011], and a first airflow volume detection detector [75] configured to detect airflow volume of the first fan or airflow volume corresponding quantity as physical quantity corresponding to the airflow volume, and output a first detection value [0011; 0069; 0072; where the measurement is sent to air flow rate controller 101]; 
the exhaust fan unit includes a second fan [25] having a variable rotation speed [0011], and a second airflow volume detection detector [75] configured to detect airflow volume of the second fan or airflow volume corresponding quantity as physical quantity corresponding to the airflow volume, and output a second detection value [0069; 0072; where the measurement is sent to air flow rate controller 101]; and 
the controller [100] controls the rotation speed of the first fan in accordance with the first detection value in each of the first supply fan unit and controls the rotation speed of the second fan in accordance with the second detection value in the exhaust fan unit [0069; 0072-0075; fig 1; where the rotation speed of the respective fans are controlled to a predetermined target rotation speed] for the obvious advantage of controlling the fans to a respective target speed and thereby improve the system [0072]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Moon to  have where the first supply fan unit and the second supply fan unit each include a first fan having a variable rotation speed, and a first airflow volume detection detector configured to detect airflow volume of the first fan or airflow volume corresponding quantity as physical quantity corresponding to the airflow volume, and output a first detection value; 
the exhaust fan unit includes a second fan having a variable rotation speed, and a second airflow volume detection detector configured to detect airflow volume of the second fan or airflow volume corresponding quantity as physical quantity corresponding to the airflow volume, and output a second detection value; and 
the controller controls the rotation speed of the first fan in accordance with the first detection value in each of the first supply fan unit and the second supply fan unit, and controls the rotation speed of the second fan in accordance with the second detection value in the exhaust fan unit in view of the teachings of Eguchi in order to control the fans to a respective target speed and thereby improve the system.
For clarity, Eguchi only teaches control of one supply fan, however a person skilled in the art would recognize the advantages of controlling a second fan in a similar manner in order to optimize control of the system. Furthermore, it has been held that duplication of working parts of a device involve only routine skill in the art.  (MPEP 2144.04 VIB).  Thus, one skilled in the art could apply the teachings of Eguchi to a second supply fan and the results would be predictable.


    PNG
    media_image1.png
    1030
    1362
    media_image1.png
    Greyscale


Drawing I

Regarding Claim 2, Moon, as modified, teaches the invention of Claim 2 above and Moon teaches wherein the controller includes a first controller control unit provided at each of the first supply fan unit and the second supply fan unit, and a second controller control unit provided at the exhaust fan unit [Drawing I], 
the first controller control unit in the first supply fan unit receives a first command value on the airflow volume of the first fan in the first supply fan unit from outside the first supply fan unit [0072; where the command value is implicitly stored in the air flow rate controller 101], and controls the rotation speed of the first fan in the first supply fan unit in accordance with the first command value and the first detection value [0072; where the command value is implicitly stored in the air flow rate controller 101], 
the first controller in the second supply fan unit receives a first command value on the airflow volume of the first fan in the second supply fan unit from outside the second supply fan unit [0072; where the command value is implicitly stored in the air flow rate controller 101], and 
controls the rotation speed of the first fan in the second supply fan unit in accordance with the first command value and the first detection value [0072; where the command value is implicitly stored in the air flow rate controller 101], and the second controller control unit receives a second command value on the airflow volume of the second fan from outside the exhaust fan unit, and controls the rotation speed of the second fan in accordance with the second command value and the second detection value [0072; where the command value is implicitly stored in the air flow rate controller 101].
For clarity, Eguchi only teaches control of one supply fan, however a person skilled in the art would recognize the advantages of controlling a second fan in a similar manner in order to optimize control of the system. Furthermore, it has been held that duplication of working parts of a device involve only routine skill in the art.  (MPEP 2144.04 VIB).  Thus, one skilled in the art could apply the teachings of Eguchi to a second supply fan and the results would be predictable.

Regarding Claim 3, Moon, as modified, teaches the invention of Claim 2 above and Moon teaches wherein the controller includes a main controller [190] configured to transmit the first command value to the first control unit of the first supply fan unit to the first controller in the first supply fan unit, transmit the first command value of the second supply fan unit to the first controller in the second supply fan unit, and transmit the second command value to the second controller [0019; where Moon teaches the main controller can manipulate all of the individual controllers].

Regarding Claims 4, 9 and 10, Moon, as modified, teaches the invention above and Moon teaches a return air duct connected to the air treatment unit and provided to guide the indoor air taken in to the air treatment unit from the indoor space [0013; Drawing I]; and an exhaust air duct connected to the air treatment unit and provided to guide the indoor air treated by the air treatment unit and exhausted to the outdoor space [0013; Drawing I], wherein the exhaust fan unit is provided to at least one of the return air duct and the exhaust air duct, and causes the indoor air to flow from the return air duct to the exhaust air duct through the air treatment unit [0013; fig 2; Drawing I].

Response to Arguments


On pages 8-10 of the remarks, Applicant argues with respect to Claim 1 that Moon et al. (KR101128574B1, hereinafter “Moon”) as modified by Eguchi et al. (US2015/0241076, hereinafter “Eguchi”) does not teach " each of the first supply fan unit, the second supply fan unit and the exhaust fan unit comprises a casing."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections  

In response to Applicant's arguments that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  the first supply fan unit, second supply fan unit and exhaust fan unit comprises its own casing to allow the fan units to be placed separately in different locations that are far from each other, and the rotation speeds of the three fans of these fan units are controlled independently) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to features that are found in the rejected claim...Moon teaches each of the first supply fan unit, the second supply fan unit and the exhaust fan unit comprise a casing [0016; 0017; fig 6; where an exploded view of a fan unit is shown.  One skilled in the art would recognize that with respect to supply fan 141 partition 156 provides one side of the casing and that housing 155 [having outlet 152 and inlet 151] provides the opposite side of the casing.  With respect to exhaust fan 142 partition 156 provides one side of the casing and housing 155 [having outlet 154 and inlet 153] provides the opposite side of the casing].  Thus, one skilled in the art would conclude that each of the fan units comprises a casing.  Accordingly, the rejection is maintained.
For at least the reasons above, claims 1-4, 8 and 10 remain rejected.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763